Citation Nr: 0316197	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
postoperative residuals of a left eye retinal attachment 
repair due to VA surgical care.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).  The Board remanded this matter to the 
RO in May 2001 for additional development.  The RO complied 
with the remand instructions and has returned the case to the 
Board for further appellate review.  

During the pendency of this appeal, the RO granted service 
connection under 38 U.S.C.A. § 1151 for eye pain and 
headaches.  Therefore, the Board will not address those 
postoperative residuals in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's postoperative residuals of a left eye 
retinal attachment repair are not due to fault on the part of 
VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
postoperative residuals of a left eye retinal attachment 
repair due to VA surgical treatment have not been met.  
38 U.S.C.A. §§ 1151, 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326(a), 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the November 1999 rating decision, the August 2000 
Statement of the Case, and the March 2003 Supplemental 
Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, the May 2001 Board remand and an 
August 2001 letter from the RO specifically advised the 
veteran of the provisions of the VCAA.  Therefore, the Board 
finds that the rating decision, Statement of the Case, 
Supplemental Statement of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered numerous VA clinical and surgical records and 
private medical records.  The veteran was afforded a VA 
medical examination and opinion.  The veteran did not request 
a personal hearing.  Accordingly, the Board finds that no 
further action is necessary to comply with the duty to assist 
provisions of the VCAA.

The veteran alleges that he incurred additional left eye 
disability as a result of VA surgical treatment performed in 
December 1990.  When a veteran suffers additional disability 
or death as the result of training, hospital care, medical or 
surgical treatment, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  See 38 U.S.C.A. § 1151 (West Supp. 2002); 38 
C.F.R. § 3.358 (2002).  For claims filed on or after October 
1, 1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

In relation to the present appeal, VA hospital records show 
that the veteran was admitted in October 1990 with left 
rhegomatogenous retinal detachment, left eye iritis, and left 
eye ocular hypertension-glaucoma.  The veteran reported that 
his left eye vision had dramatically decreased in August of 
that year, and that he had a history of severe iritis of the 
left eye.  Upon admission, the left pupil was irregular, with 
adhesions and dense blurring due to opacities.  The fundus 
was not visible, and an old iritis and adhesions were present 
in the lens.  The retinal detachment was found to involve the 
lower two-thirds to three-fourths of the retina and the 
macular area.  An area of equatorial lattice degeneration was 
present with areas of suspected holes.  The veteran had 
counting fingers vision at three feet in the left eye.

A left retinal detachment repair and scleral buccal were 
performed in December 1990.  Postoperatively, the retina 
appeared to settle well on the buccal.  By the ninth day, the 
veteran had counting fingers vision at twelve feet.  The 
veteran experienced considerable pain and swelling of the 
left eye and was seen on three occasions over 30 days for 
management of pain and spasm of the eye.  At the end of the 
hospitalization, the veteran had considerably diminished pain 
and was given medication to use as needed for eye pain and 
iris spasms.  

Records from the Indian Health Center show that the veteran 
had a residual pocket of subretinal fluid in February 1991.  
Thereafter, treatment records from July 1993 through December 
1998 show that the veteran was followed for history of left 
eye retinal detachment and neovascular glaucoma.  In May 
1994, the veteran was assessed with profound blindness of the 
left eye, light perception only, with previous retinal 
detachment with surgery that was unsuccessful.  In October 
1994, the veteran was diagnosed with total blindness of the 
left eye.  He continued to experience left eye pain 
associated with glaucoma.  

In a May 1994 letter, Mark T. Chiu, M.D., wrote that the 
intraocular pressure of the left eye was increased with 
intermittent pain and redness.  The veteran only had light 
perception on the left.  Objective findings included 1+ 
conjunctival injection, mild diffuse epithelial edema, 
posterior synechiae with iris bombe, a 4+ cataract, and 
scleral depression.  Dr. Chiu observed that the veteran had 
pupillary block glaucoma associated with iris bombe in the 
left eye, and he recommended laser or iridotomy to reduce the 
pain and pressure.  In May 1994, a VA treatment report 
diagnosed the veteran with virtual total blindness of the 
left eye, status post retinal detachment repair with poor 
result, and corneal edema interpalpebral left eye with high 
intraocular pressure and intermittent deep eye pain.  

At a January 1999 VA examination, the veteran reported a 
history of sudden decreased vision and a detached retina of 
the left eye in 1990.  Two years earlier, he had developed 
left eye pain, and he now had lost all vision of the left 
eye.  The examiner noted that the left eye was very scarred, 
with no pupil or other structures visible.  The veteran was 
assessed with total loss of vision of the left eye due to 
glaucoma and retinal detachment.  The March 1999 VA Aid and 
Attendance examination found the veteran to be permanently 
blind in the left eye secondary to non-repairable retinal 
detachment.

At a January 2002 VA eye examination, the veteran had no 
light perception in the left eye.  Intraocular pressure was 
eight and motility was negative.  A dense white corneal scar 
and corneal degenerative changes with early physis bulbi were 
present.  The impression was blind left eye with early physis 
bulbi.  In a March 2003 addendum, the examiner stated that he 
had reviewed the claims file and found no indication of 
carelessness, lack of skill, or error of judgment on the part 
of VA.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against a grant of 
compensation pursuant to 38 U.S.C.A. § 1151.  The medical 
evidence fails to establish that the veteran sustained 
additional disability as the result of VA treatment.  While 
the veteran has, unfortunately, continued to have decreased 
vision of the left eye, there is no medical evidence that 
this deterioration is due to VA surgical care rather than to 
the continuance or natural progress of the left eye retinal 
detachment.  In addition, the veteran's pain and pressure of 
the left eye had been attributed to glaucoma.

Moreover, regardless of whether the veteran has suffered 
additional disability, he must establish that it was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  In that 
regard, the record fails entirely to establish any fault on 
the part of those furnishing the veteran's medical and 
surgical treatment.  The operative and postoperative notes 
contain no indication that the veteran's care and 
convalescence were in any way compromised by negligence or 
lack of skill.  Notably, the VA examiner who reviewed the 
claims file opined that there was no evidence of 
carelessness, lack of skill, or error of judgment on the part 
of VA.  Accordingly, while the Board is sympathetic that the 
veteran suffers from left eye blindness, the appeal must be 
denied in the absence of competent evidence of fault on the 
part of VA.


ORDER

Compensation under 38 U.S.C.A. § 1151 for postoperative 
residuals of a left eye retinal attachment repair due to VA 
surgical treatment is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

